Appeal, hy permission, from so much of an order of the Supreme Court, Albany County, which denied appellant’s motion to dismiss a petition by three individual citizen-taxpayers challenging the constitutionality of the legislative and executive retirement plan (L. 1968, ch. 219, as amd.) and a “budget statute” providing for payments to members of the State Legislature “in lieu of expenses ”. We cannot concur in Special Term’s denial of the motion to dismiss. The petitioners are indisputably not personally aggrieved and thus have no standing to challenge the constitutionality of the statutes in question (Matter of Taylor v. Sise, 33 N Y 2d 357; Hidley v. Rockefeller, 28 N Y 2d 439; St. Glair v. Yonkers Raceway, 13 N Y 2d 72, cert. den. 375 U. S. 970; Matter of Bell v. Levitt, 44 A D 2d 742). We see no basis presented in the instant petition to vary this well established rule. Accordingly, the motion to dismiss the petition should have been granted. Order reversed, on the law and the facts, and petition dismissed, without costs. Staley, Jr., J. P., Cooke, Sweeney, Kane and Reynolds, JJ., concur.